Frankum, Judge.
1. Under numerous decisions of this court, an award of the Workmen’s Compensation Board will not be disturbed when there is any evidence to support it. There was ample evidence to support the findings of fact of the board that the defendant in error (claimant in a workmen’s compensation case) underwent a change of condition within the meaning of Code Ann. § 114-709, and that he needed medical care, as a result of the injury he suffered in an accident arising out of and in the course of his employment, in addition to the medical care which had been furnished by the employer. Under the ruling in U. S. Fidelity &c. Co. v. O’Byrne, 61 Ga. App. 806 (7 SE2d 689), the board did not abuse its discretion in authorizing such additional medical care and directing the employer to pay for the same within the limit authorized by law. Code Ann. § 114-501 authorized the board to take such action.
2. The defendant in error filed in this court a motion for attorney’s fees under Code Ann. § 114-712, and damages under Code § 6-1801. As the board did not award attorney’s fees under Code Ann. § 114-712, and as the defendant in error did not file a cross-bill of exceptions assigning as error the failure of the board to award attorney’s fees, this court has no authority to award attorney’s fees under Code Ann. § 114-712. Dunn v. American Mut. Liab. Ins. Co., 64 Ga. App. 509 (13 SE2d 902). As the application of the law to the particular facts in the instant case may involve an honest difference of opinion, we, therefore, cannot say that the appeal in this case is one for delay only so as to justify the assessment of damages under the provisions of Code § 6-1801. Accordingly, the motion of the defendant in error is denied.

Judgment affirmed.

Nichols, P. J., and Jordan, J., concur.